Citation Nr: 0212961	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  96-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from June 1969 to  May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in June 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied claims of 
entitlement to service connection for PTSD and bilateral 
hearing loss.  The veteran submitted a notice of disagreement 
in October 1995, and after issuance of a statement of the 
case in March 1996, timely perfected an appeal to the Board 
in June 1996.

Initially, the veteran requested a personal hearing before a 
Member of the Board.  In May 1997 he was notified at his last 
known address that a hearing was scheduled for September 
1997.  However, he failed to report.  His hearing request is 
deemed to have been withdrawn.  38 C.F.R. § 20.702(d) (2001).

When this matter was first before the Board in October 1997, 
the case was remanded for further development.  Additional 
medical evidence has been received and a supplemental 
statement of the case has been issued.  The appeal is ready 
for adjudication.

FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2. The veteran did not participate in combat during his 
military service.

3. There is no credible supporting evidence of in-service 
stressors supporting the diagnosis of post-traumatic 
stress disorder.

4. The veteran does not have a bilateral hearing loss 
disability for VA compensation purposes; pre-existing left 
ear hearing loss did not increase in severity in service 
and right ear hearing loss was not demonstrated in service 
or after service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102 3,.303, 3.304 (2001).

2. Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Personnel records show that the veteran was stationed 
in Kadena, Okinawa as an Aeromedical Technician and 
Specialist from November 1970 to July 1972, and acted as a 
member of the Crash Rescue Team.  He was then stationed at 
Offut AFB in Nebraska from July 1972 to his discharge in May 
1973.

As regards hearing loss, service medical records (SMR's) show 
that upon induction in February 1969, audiometric testing 
revealed puretone thresholds at frequencies of 500, 1000, 
2000, 3000, and 4000 hertz, of 5,5,5,5 and 0 decibels in the 
right ear; and in the left of 40, 35, 5, 15, and 20 decibels.  
Summary of Defects noted impairment of hearing.  March 1970 
audiological examination for Initial Flying, revealed 
thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 
hertz, of 15, 10, 20, 0, and 0 decibels in the right ear, and 
in the left, 30, 25, 20, 35, and 50 decibels.

On Separation medical examination in October 1972, testing 
revealed puretone thresholds at frequencies of 500, 1000, 
2000, 3000, 4000, hertz, of 20, 25, 10, 0, 0 decibels in the 
right ear, and in the left, 40, 20, 25, 20, and 25 decibels.  
Mild high and low frequency hearing loss of the left ear was 
noted.

January 1990 private treatment progress notes from Asheville 
Head, Neck and Ear Surgeons reflect complaints of humming in 
the right ear.  On examination, eardrums and canals were 
found to be within normal limits.  Audiometry showed hearing 
loss in the left ear consistent with acoustic trauma, and 
mild bilateral low frequency loss.  Discrimination scores 
were normal.  Diagnostic impression was low frequency loss in 
the right ear probably causing the humming; possible cochlear 
hydrops; and left acoustic trauma.  September 1993 VA 
outpatient medical records progress notes show audiological 
testing with right ear discrimination of 100 percent, and 
left ear of 90 percent.  Employee health records from May 
1974 to August 1994 show treatment in March 1988 for 
bilateral ear pain and dizziness, and in October 1990 and 
August 1991, for dizziness in the right ear on rapid head 
movements.

September 1994 ENT clinic outpatient notes report complaints 
of nonpulsatile tinnitus, with vertiginous symptoms with 
nausea occurring for the past 1-2 years, and lasting 24 
hours.  Diagnosis was possible Meniere's disease.  September 
1994 audiometric testing in the right ear at 250, 500, 1000, 
2000, 3000 and 4000 hertz was, in decibels,5, 5, 5, 5 ,0, 5; 
in the left ear the values were 35, 35, 30, 45, 55, 65 
decibels.  

In October 1994, VA ENT notes report that an audiogram showed 
left moderate to severe sensorineural hearing loss (SNHL), 
and right ear hearing within normal limits.  December 1994 
ENT clinic progress notes reflect episodic vertigo three or 
four times a year, associated with tinnitus.  Symptoms were 
noted as typical for Meniere's disease.  Audiogram was noted 
as normal on the right ear, with high frequency sensorineural 
hearing loss in the left ear.

April 1995 VA ENT clinic notes show a diagnosis of Meniere's 
disease on the left.  The examiner noted one attack of 
tinnitus, but not severe vertigo, about one month prior.  
Salt restriction and Antivert treatment was recommended.  
April 1996 VA outpatient progress notes show mild to moderate 
SNHL in the left ear.  Follow up for possible Meniere's was 
noted.  

The veteran underwent VA audiology examination in August 
2001.  Pure tone audiometry revealed thresholds at 500, 1000, 
2000, 3000, and 4000 Hertz, of 15, 10, 5, 5, 5, decibels, 
with an average of 6.25 in the right ear; and of 40, 55, 50, 
60, and 60 decibels in the left ear, with an average of 
56.25.  Maryland CNC word list was 96% in the right and 36% 
in the left.  The examiner noted review of the veteran's 
records, and noted that on induction in 1969, he had normal 
hearing in the right ear, and a low frequency hearing loss in 
the left ear rising to normal hearing in the mid and high 
frequencies; at separation in October 1972, left ear 
thresholds were improved.  The examiner noted that there was 
no additional hearing loss during service, and that in the 
1990's, the veteran began to experience dizziness, and his 
hearing began to worsen, with symptoms very much like 
Meniere's disease, with occasional tinnitus in the right ear.

The VA examiner opined that there was no bilateral hearing 
loss.  Hearing was normal on the right ear, and left ear 
hearing loss was not the result of acoustic trauma sustained 
in service, nor attributable to service.  The examiner noted 
that noise exposure in service would have affected both ears, 
and there was no specific incident related by the veteran of 
noise exposure in service.  Thus the decline in hearing began 
long after service, which is more likely due to Meniere's 
syndrome.  
The examiner concluded that the left ear hearing test at 
separation actually reflected better results than the 
induction examination.

As regards a psychiatric disorder, SMRs show no combat 
service.  His principal duty in service is noted as 
Aeromedical Specialist.  There are no complaints, treatment, 
or diagnosis of a psychiatric disorder, including depression.  
February 1969 induction examination noted no psychiatric 
abnormalities, and an October 1972 separation examination 
indicated no psychiatric abnormalities.

SMRs also show that the veteran was hospitalized in service 
in March 1973, for drug abuse, multiple drugs, and excessive 
drinking.  Physical and neurological examinations were within 
normal limits as were routine laboratory data.  He expressed 
unhappiness with his job, and disclosed that 2 weeks prior to 
hospitalization he attempted to cut his wrists while high on 
drugs.  He entered the drug treatment program, made good 
progress, and was discharged on April 1973.  The evidence of 
record does not show the presence of any psychiatric 
disorder, complaint or treatment in service, or after, until 
the early 1980's.

The veteran was seen in October 1982 with chief complaints of 
low tolerance with his family, and provisionally diagnosed 
with PTSD in October 1982.  VA outpatient treatment notes 
show participation in assertiveness training beginning in 
August 1987, and in a mental health clinic for Vietnam 
Veterans.

In November 1982, the veteran filed a claim of entitlement to 
service connection for drug abuse and alcoholism, with low 
tolerance and frustration, and short temper.  Service 
connection was considered for a nervous condition as a way to 
establish service connection for alcohol or drug abuse in the 
absence of any chronic organic secondary effects.  Service 
connection was denied by rating decision of February 1983, 
with the asserted nervous condition attributed to the 
veteran's own habits, history of alcohol, and drug abuse.

VA Outpatient Mental Health Center Progress notes from August 
1987 show treatment and an April 1989 diagnosis of PTSD and 
Dysthymic disorder.  In a May 1989 statement, the veteran 
asserted several stressors: that as a medic he was exposed to 
numerous friends who attempted suicide; that three or four 
friends killed themselves; while in Okinawa he was assigned 
to duty on medivac airplanes evacuating wounded from Vietnam 
and saw many wounded die.

In August 1994, the veteran filed claims of entitlement to 
service connection for PTSD citing onset in 1971, and for 
bilateral hearing loss with onset in 1969.  In a June 1995 
rating decision, the RO denied service connection.

The veteran submitted a lengthy statement received by VA in 
October 1995, asserting that exposure to loud aircraft noise 
in service increased his pre-existing hearing loss.  He also 
asserted the following stressors: (1) in tech school/training 
at barracks he saw another airman slashing his wrists in 
attempted suicide; (2) at George AFB, Victorville, 
California, a close friend committed suicide by inhaling 
exhaust fumes; (3) Overseas in Okinawa, a close friend 
slashed his wrists, and he could still hear him calling his 
name and seeing the blood; (4) at Offut AFB, Omaha, Nebraska, 
two close friends committed suicide by drowning and carbon 
monoxide gas inhalation; finally, (5) and a WAF girl with 
whom he had become close, attempted suicide.  He asserted 
that shortly thereafter, he slashed his own wrists in 
attempted suicide.

On appeal to the Board in October 1997, the case was remanded 
for further development, for verification of the veteran's 
stressors, and for examination and opinion on the nature and 
extent of hearing loss, and its causal relationship to 
military service.

In April 1998, the RO requested PTSD stressor confirmation 
from the US Armed Services Center for Research of Unit 
Records (USASCRUR), provided the stressors reported by the 
veteran, and noted his service as an aeromedical specialist 
at USAF, Okinawa, Japan from November 1970 to July 1972, on 
the crash ambulance team.

In a statement received in May 1998, the veteran asserted an 
additional stressor, reporting that while at George AFB with 
the 479 CSG hospital, he was assigned on flying status with a 
crash rescue helicopter.  He recounted being ordered to 
incinerate an arm since the body had already been shipped.  
He also reported assisting the flight surgeon with autopsies, 
and with stabilizing a wounded evacuee so he could die at 
home.  He identified the names of the supervisors who issued 
these orders.

In June 1998, the RO requested PTSD treatment records from 
identified private physician Dr. Noel Rivers-Bulkeley, and 
informed the veteran of same.  The request to the physician, 
at the address provided by the veteran, was returned by the 
Post Office as undeliverable.  The RO also renewed requests 
for stressor confirmation from USASCRUR in June 1998, 
September 1998, and December 1998.  

In a February 1999 response, USASCRUR noted being unable to 
confirm the stated stressors.  In March 1999, the RO sent 
USASCRUR copies of the veteran's AF 909, AF 1712 and other 
service department records, and provided the names of the 
persons the veteran had identified in relation to the 
stressors.  The veteran's personnel records confirm his 
assignment in the USAF Dispensary in Kadena AB, Okinawa, and 
as a member of the crash rescue team.  In August 1999, the RO 
sent a follow-up request for information.  In December 1999, 
USASCRUR responded that the stressors were unverifiable by 
the information provided.

In an April 2000 letter to the veteran, the RO requested more 
detailed information such as specific places, units and 
assignments, dates, month and year, in which the stressors 
occurred.  A follow-up letter was sent in September 2000.  
The veteran did not submit any additional specific details as 
requested.  In March 2001, the RO sent a VCAA letter, 
informing the veteran of what evidence was already in the 
record, and what he needed to submit to prove his claim.  The 
veteran did not submit any additional evidence. 


Duty to Assist

The Board notes that during the pendency of this claim, the 
Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The veteran has been provided with several VA examinations to 
determine the nature and extent of his disabilities.  He and 
his representative have been provided with statements of the 
case and supplemental statement(s) of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  In letters 
dated in August 1999, April 2000, and September 2000, and in 
a specific VCAA letter dated in March 2001, the RO requested 
that the veteran supply specific information on his 
stressors, and notified him of evidence still needed, and 
what he could do to assist with his claims, and what evidence 
he needed to substantiate his claims.  Additionally, the 
veteran's representative has been given the opportunity to 
submit written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).
Service Connection for PTSD

Service connection will be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection for PTSD generally requires (1) medical 
evidence establishing a diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f).

Where, however, VA determines that the veteran did not engage 
in combat, or was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborate the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d),(f); Gaines v. West, 11 Vet. App. 353, 357-358 
(1998).  Any current PTSD diagnosis should comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders, 1994 (DSM-IV); See 38 C.F.R. § 4.130, which 
reflects a subjective stressor standard.  See also, Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).  The sufficiency of a 
stressor is, accordingly, a clinical determination for the 
examining mental health professional.

The medical evidence of record shows a diagnosis of PTSD.  
However, the Board will first determine whether there is 
credible evidence of an inservice stressor upon which to base 
the diagnosis of PTSD.  The veteran claims he is entitled to 
service connection for PTSD, which he alleges is causally 
related to his asserted stressors in service. 

Personnel records do not indicate the veteran engaged in 
combat with the enemy while in service.  Nor does the veteran 
allege that he engaged in combat with the enemy while in 
service.  After consideration of all the evidence, including 
the veteran's statements and testimony, the Board finds that 
the preponderance of the evidence shows that the veteran did 
not engage in combat with the enemy while in service.

Since the veteran did not engage in combat while in service, 
there must be credible supporting evidence, other than his 
own statements, to support his alleged inservice stressors in 
order to link any PTSD that may be present to an incident of 
service.  Statements and testimony from the veteran alone 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Nor can the after-the-fact medical nexus 
diagnosis of PTSD serve to support the actual occurrence of 
the inservice stressor Moreau v. Brown, 9 Vet. App. 389 
(1996).

Review of the evidence shows that although the veteran was 
hospitalized in March 1973 while in service for drug 
treatment and alcoholism, there were no complaints, diagnosis 
or treatment for a psychiatric condition.  Although he 
reported attempting to slash his own wrists, there is no 
competent medical evidence of record other than his own 
report, to substantiate that assertion.  He was inducted and 
discharged with reported normal mental condition.

There is no evidence of any type of psychiatric disorder for 
many years after service.  Records show that the veteran was 
seen several years later in October 1982 with chief 
complaints of low tolerance with his family, and he was 
provisionally diagnosed with PTSD in October 1982.  VA 
outpatient treatment notes show participation in 
assertiveness training beginning in August 1987, and in a 
mental health clinic for Vietnam Veterans.

The veteran maintains that his PTSD resulted from exposure to 
the asserted non-combat stressors.  However, the Board notes 
that as a layman, the veteran has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a 
layperson, his own statements of medical diagnosis, 
causation, or opinion are not binding on the Board.  See also 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Notably, the RO made repeated attempts to obtain verification 
of the asserted stressors from USASCRUR.  The veteran's 
personnel records were forwarded to USASCRUR, yet none of the 
stressors were verifiable from this information.  
Additionally, the RO specifically informed the veteran in an 
April 2000 letter, that additional specific information of 
the stressors was needed for further research.  
Significantly, in his statements of asserted stressors, the 
veteran did not identify the names of the close friends whose 
suicide he was exposed to.  The RO specifically advised that 
names, specific places, units and dates (at least the month 
and year) be provided, along with any/all other specific 
information useful in verifying the veteran's claims.  The 
veteran did not provide any additional specific information 
as requested.  Additionally, the record indicates that the 
case was held in abeyance for approximately 60 days pending 
the receipt of additional evidence.  However, no additional 
evidence was forthcoming.

Without verification of any of the asserted in service 
stressors, there can be no causal link between the veteran's 
current diagnosis of PTSD, and his military service.  
Moreover, although the mental health examiners ascribe the 
veteran's PTSD to his military service, any causal link in 
this instance would necessarily be based entirely on the 
veteran's self-reported history.  The Board is not bound to 
accept a medical opinion many years after service when an 
examiner relies on history provided solely by the veteran.  
See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1996).

The Board finds the probative weight of the veteran's 
statements concerning the existence of non-combat stressors 
in service completely outweighed by the lack of documentation 
in the service records, and the absence of any psychiatric 
symptoms until many years after service.  There is no 
credible supporting evidence of the inservice stressors upon 
which to base a diagnosis of PTSD.

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Service Connection for Bilateral Hearing Loss 

Service medical records reveal that the veteran underwent 
induction medical examination in February 1969, and hearing 
impairment was noted, though the specific ear was 
unidentified.  On May 1973 separation examination, the 
veteran was noted as having mild high and low frequency 
hearing loss of the left ear.
The veteran's military specialty reflects that he was an 
Aeromedical Specialist and served as a member of the Crash 
Ambulance Team.  The records do not show that the veteran was 
routinely exposed to hazardous aircraft noise.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  By some 
medical authorities, decibel thresholds of 0 to 20 represent 
normal hearing and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

The evidence shows that the veteran currently has left ear 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
and he may be granted service connection if the hearing loss 
can be linked to service.  Ledford v. Derwinski, 3 Vet. App. 
87 (1992). 

The veteran argues that his current hearing loss is causally 
related to exposure to aircraft noise in service, in his 
position as an aeromedical specialist.  The Board notes that 
the service medical and personnel records do not indicate any 
chronic exposure to hazardous noise.  Although later 
examinations beginning several years after service in the 
1980's, showed increasing symptomatology of dizziness, ear 
pain, and increasing hearing loss, an August 2001 VA examiner 
opined that current hearing loss is not related to the 
veteran's military service.

Meniere's syndrome was diagnosed in September 1994 VA 
examination, with symptoms detected as early as January 1990.

The record shows that although the left ear hearing loss 
meets the criteria of 38 C.F.R. § 3.385 for service 
connection of such a condition, such hearing loss was 
identified on induction and separation.  Under the 
circumstances, service connection for a hearing loss 
disability is prohibited since the data fails to show that 
there was a worsening of the veteran's pre-existing impaired 
hearing during military service.

In August 2001 VA examination performed with noted review of 
the claims, the examiner opined that left ear audiometric 
test at separation actually reflected better hearing than at 
induction.  Moreover, the examiner noted that the veteran has 
no bilateral hearing loss, but does have left ear hearing 
loss.  Post service VA examinations of October 1994, December 
1994 and August 2001 consistently note right ear hearing 
within normal limits.  The August 2001 VA examiner noted that 
hearing loss on the left ear only was inconsistent with in 
service exposure to hazardous noise, since both ears would 
have been affected.  Thus, since there was normal hearing in 
the right ear, the left ear hearing impairment was more 
likely due to Meniere's syndrome, and less likely due to in 
service noise exposure.  

Accordingly, the Board finds this examination and opinion 
accomplished with review of the claims file for the express 
purpose of evaluating the veteran's current disability, is 
entitled to great evidentiary weight.  There is no competent 
medical evidence of record to refute the examiner's opinion.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

